I think my brother HISCOCK is right in his construction of the contract; that is to say, that it obligated the defendant to pay royalties not only on the patented tiling but also on all earthenware disks designed to be used and sold to a customer for the purpose of being used in such patented tiling.
I am unable to concur with him, however, in the view that "the final judgment is not infected with any error committed on the trial which requires its reversal." I think that the question asked of the witness Richard Nicklin was a proper one, and that the objection to it should not have been sustained. The defendant was entitled to show, if it could, that it had not violated the contract either by making and selling the completed tiling covered by the patent or the separate disks for the purpose of being used in such tiling. The fact that the testimony sought to be elicited by this question related only to the first point and not the second did not make it inadmissible. A party is not obliged to prove his whole *Page 286 
case or defense at one stage of his case or by the testimony of one witness. The exclusion of this evidence was obviously based upon the proposition that the defendant was estopped from introducing any proof to sustain its defense, and this view seems to me clearly erroneous.
This appeal also brings up for review the affirmance of a judgment sustaining the plaintiff's demurrer to certain defenses set up in the answer. I think that the second of these defenses was sufficient in law, and that it was error to deprive the appellants of the benefit thereof.
For these reasons I feel obliged to dissent.
GRAY, WERNER, CHASE and COLLIN, JJ., concur with HISCOCK, J.; WILLARD BARTLETT, J., reads dissenting opinion; CULLEN, Ch. J., absent.
Judgment affirmed.